EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	Claims 1-20 are allowed.
Applicant’s arguments filed on 12 May 2021, see pages 5-6, are persuasive. 
The prior art fails to fairly show or suggest, alone or in combination, a laterally adjustable hook comprising all the limitations of amended independent Claim 1, a laterally adjustable hook system comprising all the limitations of independent Claim 10, and a laterally adjustable hook system comprising all the limitations of amended independent Claim 15.
Specifically, the prior art fails to fairly show or suggest a modification to previously applied reference, Wariakois (US 5,984,324) in view of Choi (US 2016/0186569), such that the laterally adjustable hook comprises a rounded notch within an edge of the unitary body between the main portion and a tip of the nose portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678